DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on May 23, 2022 were received and fully considered. Upon further consideration, Examiner agrees that the previous Wasson reference is not available as prior art and have thereby withdrawn the previous prior art rejections. The previous double patenting rejections are also withdrawn in view of the accepted terminal disclaimer. As there are no other rejections, the claimed invention is in condition for allowance.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-32 directed to claims non-elected without traverse.  Accordingly, claims 21-32 been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claim 33, and all dependent claims thereof, recites “a display having one or more display elements and disposed on the substrate, wherein the display comprises one or more electrodes disposed on the substrate, a transparent conductive layer, and a display medium disposed between the one or more electrodes and the transparent conductive layer, and wherein each electrode in the one or more electrodes corresponds to a respective display element of the one or more display elements of the display; a sensor configured to detect a physiological property; and a controller, wherein the controller is disposed on the substrate, wherein the controller is electrically coupled to the display and the sensor, wherein the controller is configured to perform controller operations comprising: operating the sensor to detect the physiological property; and operating the display to provide an indication related to the detected physiological property,” which in combination with the rest of the claimed invention is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791